Citation Nr: 1415609	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  11-17 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs nonservice-connected pension benefits in the amount of $150,478.  


REPRESENTATION

Veteran represented by:  Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1966 to February 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a determination, dated in February 2011, of the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The claims file was subsequently transferred to the Chicago, Illinois RO, which now has jurisdiction.  

In September 2012 a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file. 

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

According to the determination by the Committee on Waivers in February 2011, the overpayment of $150,478 in this case was created as a result of termination of the Veteran's pension benefits effective January 1, 1995.  

Historically, the RO notified the Veteran in July 2010 that it was suspending his pension payments after learning of additional income information from an Eligibility Verification Report (EVR) received in July 2009.  In that EVR, the Veteran reported that he recently began to receive monthly payments from the Social Security Administration.  With the EVR, he submitted a Declaration of Status of Dependents form and a copy of his marriage certificate, which indicated that he had been married to his wife since 1963.  Notably, in the July 2009 EVR the Veteran reported that his wife received employment wages.  Over the years, the Veteran had received VA pension benefits as a single veteran with no dependents, based on no countable income including Social Security benefits.  As noted in the July 2010 RO letter, the RO had contacted the Veteran by telephone and he had indicated that he and his wife had been separated until after the year 1994 (he could not recall the month and year they began to live together again).  The RO requested the Veteran to furnish additional information to determine whether he was paid the correct pension over the years.  

In a December 2010 letter, the RO informed the Veteran that although it had subsequently received numerous EVRs (which covered the period from 1998 to 2009) and a statement from him, it was still stopping his pension benefits effective January 1, 1995 as he did not furnish specific information from January 1, 1995, as requested.  On the EVRs submitted by the Veteran in July 2010, he indicated that he was married and living with his spouse, who earned employment wages for many of the years.  In a statement, the Veteran indicated that he and his wife had been living "on and off together since the summer of 1997."  He stated that he never counted her income because it had fluctuated a lot over the years due to job loss and their separations.  

At a hearing in 2012, the Veteran testified that he and his wife had separated in 1972 but had gotten back together in the late 1990s when she bought a house (which is in both of their names) and that she lived in the house.  He also indicated at the hearing that she began to live with him on a permanent basis in 1999.  He stated that he had little income and that the withholding of his tax refunds (presumably to recover some of the overpayment) had created a little hardship although he "can handle it."  In a Financial Status Report received in January 2011, one of the installment contracts listed as a debt for the Veteran is a home loan in 1996.  Moreover, a review of the entire claims file indicates that the Veteran has maintained the same mailing address since he began receiving VA pension benefits in the late 1970s.  In other words, it does not appear that the Veteran relocated to the home that was purchased in the mid to late 1990s, where he testified that his wife lived (or had lived).       

The overpayment created in the Veteran's account is quite substantial.  Before a decision can be made on whether the Veteran is entitled to a waiver of recovery of the overpayment, it must be determined whether or not the overpayment was properly calculated.  See Schaper  v. Derwinski, 1 Vet. App. 430 (1991) (where the United States Court of Appeals for Veterans Claims (Court) held that it is improper to adjudicate an application for waiver without first determining the lawfulness of the debt asserted).  

As the record now stands, there is conflicting evidence as to when the Veteran and his wife began to live together again after a long separation and when the Veteran's wife began to contribute to the support of the Veteran and their household.  The RO stopped pension payments effective January 1, 1995 based on the Veteran's initial report over the telephone that he and his wife began to live together "sometime after the year 1994," whereas subsequent statements from the Veteran including those under oath indicate that they lived together beginning in summer 1997 or in 1999.  Adding to the confusion is the apparent fact that a house was purchased on some undefined date in the mid to late 1990s.  The Veteran testified that the purchase took place in the late 1990s, whereas a financial status report lists a home loan in 1996.  In various statements and testimony, the Veteran indicated they began to live together when his wife bought the house, where she supposedly lived, but the Veteran's mailing address for VA purposes has remained the same since the 1970s.  It is acknowledged that the Veteran has asserted the existence of a language barrier (his first language is Spanish), so the information related in statements and at the hearing requires closer scrutiny and verification.  

In short, the record does not contain adequate information to determine what period of overpayment is properly on appeal, particularly concerning the effective date that the pension payments should be stopped, and whether the overpayment amount is correct.  The discrepancies in the record must be reconciled.  Further, an updated financial status report from the Veteran and an audit of his account are also necessary.  

Accordingly, the case is REMANDED for the following:

1.  Request the Veteran to clarify precisely when he and his wife began to live together again after their separation, and precisely when his wife began to contribute to the support of the Veteran and their household.  He should be asked to submit any supporting documentation, such as any home loan documents showing when his wife/they bought a house in the 1990s (as indicated at his hearing), tax returns dating back to 1995, copies of any paycheck stubs for his wife, and copies of any personal/business letters addressed to his wife at their current residence on [redacted]  The Veteran is also asked to explain about the house his wife/they purchased in the 1990s:  did his wife live in this other house, separate from him at his current address on [redacted]?; did she contribute to his support while she was living in this other house?; and when did she begin living with him at his current address?  

2.  Taking into account any additional evidence presented by the Veteran in paragraph #1, recalculate the period of the overpayment.  Then, prepare an audit of the Veteran's pension account, setting forth the period of the overpayment at issue, the amounts due and paid to the Veteran for that period only, and the reason(s) behind the creation of the overpayment.  Associate the audit report with the claims folder, and send a copy to the Veteran. 

3.  Request an updated VA Form 5655, Financial Status Report, from the Veteran. 

4.  Following completion of the foregoing, the RO should readjudicate the Veteran's claim for waiver of recovery of an overpayment of nonservice-connected pension benefits.  If the decision remains adverse to the Veteran, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2013).

